Citation Nr: 9936279	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for disorders manifested by chest and back pain.

2.  Entitlement to an increased (compensable) initial 
evaluation for scars of the forehead and bridge of the nose.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
and from March 1979 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  By 
a rating decision issued in July 1993, the RO, in pertinent 
part, denied a claim for service connection for residuals of 
a chest and rib injury and granted service connection for 
facial scars, assigning a noncompensable evaluation.  A 
subsequent rating decision in February 1994 continued the 
denial of service connection for residuals of a chest and rib 
injury and denied an increased (compensable) evaluation for 
facial scars.  The veteran submitted a timely substantive 
appeal in June 1994.  By a Board remand issued in January 
1998, the claims were remanded for development, and now 
return to the Board.  An August 1999 rating decision 
following remand granted service connection for residuals of 
a chest and rib injury and assigned a 10 percent evaluation 
effective January 16, 1993.  The appeal before the Board at 
this time, therefore, is for an increased initial evaluation 
in excess of 10 percent for that disability, which is now 
service-connected.


FINDINGS OF FACT

1.  The veteran's residuals of a chest and back injury are 
manifested by status post fracture of the xiphisternum with 
osteophyte formation and myofascial pain.

2.  The veteran's facial scars are manifested by subjective 
complaints of occasional pain when the scars are rubbed, by 
small, slightly hpopigmented, well healed scars without 
evidence of moderate disfigurement, objective demonstration 
of tenderness or pain, or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service connected residuals of a chest and rib 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5299-5297 
(1999).

2.  The criteria for n initial compensable disability 
evaluation for scars of the forehead and bridge of the nose 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that chest and back pain 
due to his in-service injury is more disabling that the 
current 10 percent evaluation reflects.  The veteran also 
contends that his facial scars are somewhat disfiguring, and 
hurt at times when rubbed.  The veteran contends that the 
scars warrant a compensable evaluation.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

I.  Claim for an increased initial evaluation for residuals 
of a chest and rib injury

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The record includes VA medical 
examination reports, and the Board further finds that the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  The Board also notes that since the appeal arises 
from an original grant of service connection, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

VA treatment records dated in April 1994 reflect complaints 
of slight tenderness at the sternum.  The report of a May 
1994 examination reflects that the veteran repeated the 
complaint of chest pain.  

VA treatment records dated July 1997 show complaints of chest 
pain which led to a diagnosis of sternochondritis.

The Board notes that the issue of chest and back pain was 
remanded in January 1998 for a VA examination.  An April 1998 
VA examination showed reports of backache.  After bending 
over and picking up a heavy object, the veteran reported that 
he would get severe pain and, at times, needed help 
straightening out.  He also reported that the pain woke him 
up and it all started with a 1991 automobile accident in 
service.  He indicated that the pain was confined to the 
middle of the back and was present all the time.  The veteran 
also complained of pain in the sternal area which also 
started after the accident.  The pain was present all the 
time and bothered him when he inhaled, but not when he 
exhaled.  He denied any broken ribs.  X-rays of the cervical 
spine were reviewed and it was observed that there was no 
evidence of any arthritic changes.  There was no evidence of 
any disc space narrowing or any arthritis of the facet 
joints.  The disc spaces were well preserved and there was no 
evidence of arthritic changes in the cervical spine.  X-rays 
of the lower thoracic spine were reviewed which revealed disc 
spaces well preserved.  There was no evidence of any 
arthritic changes in the facet joints and the examiner noted 
the thoracic spine was essentially normal.  The diagnosis was 
status post fracture of the xiphisternum with osteophyte 
formation and myofascial pain in that area.  The examiner 
indicated that the veteran's pain in the sternal area was 
related to a fracture of the xiphisternum which was broken 
and has formed osteophytes, and this also would give him 
problems on breathing and movements of the abdominal muscles 
which was present most of the time.  

In an addendum to the April 1998 examination, in May the VA 
examiner opined that the veteran's problems of chest and 
upper back pain (myofascial aches and pains) were directly 
related to his fracture of xiphisternum which he sustained in 
the service as a result of an automobile accident.  It was a 
continuing problem for the veteran, because the fracture was 
nonunited and was evidenced by osteophyte formation and 
nonunion.

In his July 1997 RO hearing the veteran described constant 
chest pain, middle back pain, and pain when breathing.  

A 10 percent evaluation has been assigned for the disability 
due to the veteran's service connected residuals of a chest 
and rib injury, under 38 C.F.R. § 4.71a, Diagnostic Code 
5297.  Diagnostic Code 5297 provides that the removal of one 
rib, or the resection of two or more ribs without 
regeneration warrants a 10 percent evaluation.  A 20 percent 
rating is warranted with removal of two ribs.  A 30 percent 
rating is warranted for removal of three or four ribs.  38 
C.F.R. § 4.71(a), Diagnostic Code 5297.  The notes to 
Diagnostic Code 5297 also provide that the ratings for rib 
resection or removal are generally not to be applied with 
ratings for various respiratory illnesses (except in 
circumstances not relevant to this case).  

Clearly, the veteran has not undergone rib removal.  However, 
VA must consider functional impairment and effects of painful 
motion.  38 C.F.R. §§ 4.40, 4.45.  In this case, although the 
veteran retains all his ribs, there is objective evidence of 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran.  38 C.F.R. §§ 4.40, 4.45, 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
the veteran has been awarded a 10 percent evaluation by 
analogy under Diagnostic Code 5297.

However, there is no evidence which warrants an initial 
evaluation in excess of 10 percent.  In particular, there is 
no medical evidence of variation in the veteran's symptoms at 
any time during the initial evaluation period, so as to 
warrant an increased, or "staged," evaluation for a 
particular period.

The medical evidence specifically reflects that a diagnosis 
of arthritis is not appropriate.  Thus, an increased 
evaluation based on Diagnostic Code 5003-5010 is not 
applicable.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.

An evaluation higher than 10 percent is not warranted as the 
evidence does not establish or approximate a showing that the 
residuals of the veteran's chest and rib injury are of such 
severity that they amount to, by analogy, a resection of two 
ribs, as required for a 20 percent evaluation under 
Diagnostic Code 5297.  

II.  Claim for compensable initial evaluation for facial 
scars

The Board notes that the issue of facial scars was remanded 
in January 1998 for VA dermatological examination to 
determine the nature, etiology and the severity of the 
veteran's service connected forehead and nose scars.

A claim for an increased evaluation is well grounded where 
the claimant asserts that a higher rating is justified due to 
an increase in severity of the service-connected condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  As the 
veteran has claimed that his scars are more disabling than 
the current evaluation reflects, his claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
notes that the propriety of the initial evaluation of a 
veteran's service-connected disability presents a well-
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board recognizes that the veteran's disability may 
require re-rating in accordance with changes in his condition 
during the initial evaluation period, a practice known as 
"staged" ratings.  Id.  

VA treatment records dated July 1997 show complaints of 
tender scars on his forehead.  The examination showed the 
scars appeared healthy and the notation of subjective pain 
was recorded.  The diagnosis was facial scars.

A March 1998 VA examination showed complaints of intermittent 
tenderness of his forehead scars when he rubs them.  The 
veteran had two well healed scars on his left upper forehead.  
The superior one was 3.5 cm in length and the inferior one 
was 3 cm in length.  They were both less than 2 mm in width.  
The veteran had a very well healed, less than 1 cm in width 
scar which ran transversely over the tip to the left nasal 
sidewall.  There was no tenderness of the scars on objective 
examination, although the veteran complained that they were 
intermittently tender when rubbed.  The scars were not 
adherent to any underlying structures.  The texture was noted 
as fine.  There was no ulceration or breakdown of the skin. 
There were slight depressions of both forehead scars although 
this was not evident with the veteran's nasal scar.  There 
was no apparent underlying tissue loss, the scars were not 
inflamed and without edema, and they were not hypertrophic or 
keloid in nature.  The veteran's forehead scars were slightly 
hypopigmented compared to the rest of the veteran's 
complexion.  The examiner noted that the scars were slightly 
noticeable and resulted in very mild disfigurement of the 
veteran's face.  The diagnosis was scars, well healed and not 
hypertrophic or keloid in nature, status post mechanical 
injury to the affected areas, and mild acne rosacea of the 
nose.

In his July 1997 RO hearing the veteran testified that he 
wore his hair long on his forehead to hide his scars and when 
he wore a hat to conceal the scars he got a headache.  He 
indicated that his nose would became purple on occasion and 
his nose did become a bit numb at times.

A noncompensable evaluation has been assigned for the 
disability due to the veteran's service connected facial 
scars under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Disfiguring scars of the head, face, or neck, where slight, 
are 0 percent disabling; where the scarring is moderate and 
disfiguring, a 10 percent rating is for assignment.  Where 
there is severe scarring, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles, a 
30 percent rating is assignable; where the scarring is 
complete or with exceptionally repugnant deformity of one 
side of the face or with marked or repugnant bilateral 
disfigurement, a 50 percent rating is for assignment.

The clinical evidence shows that the scars are small, well 
healed, and to not result in any functional loss.  The scars 
were slightly noticeable and the examiner concluded that the 
scars resulted in "very mild disfigurement" of the 
veteran's face.  In addition, photographs of the facial scars 
were also reviewed by the Board.  The Board finds that scars 
are rather small, difficult to see, and result in no apparent 
disfigurement, considering the length, depth, color and 
location of the scars. 

The Board has considered whether a compensable rating would 
be available under any other criteria for evaluation of a 
scar.  Superficial scars that are poorly nourished, with 
repeated ulceration, are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
that are tender and painful on objective demonstration are 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The veteran has complained that the 
scar are intermittently tender, at times, when rubbed.  
However, the Board does not find that complaints of 
intermittent subjective pain, when unconfirmed on VA 
examination are sufficient to warrant a 10 percent evaluation 
for scars, and do not place the evidence to warrant a 10 
percent evaluation into equipoise.  

Scars may also be evaluated based on limitation of function 
of the body part affected.  The Board finds that the forehead 
and nose scars do not constitute a limitation of function so 
as to warrant a compensable evaluation under Diagnostic Code 
7805.  

The evaluation of any nerve impairment affecting the face is 
dependent upon the relative loss of innervation of the facial 
muscles, sensory manifestations, or motor loss.  38 C.F.R. 
§ 4124a, Diagnostic Codes 8205-8209.  A 10 percent evaluation 
is warranted for moderate incomplete paralysis and a 20 
percent evaluation requires severe incomplete nerve 
impairment.  No major motor or sensory impairment has been 
objectively identified and the Board finds that this 
disability picture does not meet the criteria for a 
compensable evaluation for nerve impairment.

The Board finds that disfigurement due to well-healed scars 
of the forehead and nose do not present a disability picture 
warranting a compensable evaluation.  The Board does not find 
that the evidence, considering all disability, is more than 
slightly disfiguring or approximates moderate nerve 
impairment, so as to warrant a compensable evaluation.  

III.  Conclusion

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An assignment of an initial evaluation in excess of 10 
percent for residuals of a chest and rib injury is denied.

A compensable initial evaluation for scars of the forehead 
and bridge of the nose is denied.


		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

